PER CURIAM: *  Martin Garza, Jr. appeals his guilty plea conviction of one count of possession with intent to distribute a controlled substance. Garza argues that the factual basis was insufficient to support his guilty plea conviction because the Government failed to meet its obligation to prove that he knew the type and quantity of drug involved in his offense. As Garza concedes, his argument is foreclosed by United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009). Garza’s motion for summary disposition is GRANTED, and the judgment is AFFIRMED.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.